DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a source of" in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ELL, Patent No.: US 9643736 B1 in view of McCusker, Patent No.: US 7965223 B1.

Regarding claims 1, 7, 17 & 19
An automatically adjustable landing light circuit for an aircraft, comprising:
ELL, US 9643736 B1, teaches Systems and Methods for Landing Lights and discloses a landing light controller 42 , ref. col.5 lines 35-60, controller 42 may control the landing light system.
ELL is not explicit in disclosing “navigation data”. However McCusker, US 7965223 B1, teaches Forward-looking Radar System, Module, and Method for Generating and/or Presenting Airport Surface Traffic Information and discloses,  
a source of real-time navigation data including current altitude, current heading, current pitch and current yaw 
a source of intended approach information, including a target, an intended pitch and intended yaw;
a source of target geometry including a centerline;
a source of environmental information including cross-wind data;
a landing lights assembly configured to project a landing light projection along a beam axis, and a control motor configured to control the beam axis responsive to control motor commands; 
(col.4 lines 52-67 & col.5 lines 1-21 (19) “In an embodiment of FIG. 1, a navigation system 110 comprises the system or systems that could provide navigation data information in an aircraft. It should be noted that data, as embodied herein for any source or system in an aircraft, could be comprised of any analog or digital signal, either discrete or continuous, which could contain information.” & “A navigation system 110 may include, but is not limited to, an air/data system, an attitude heading reference system, an inertial guidance system (or inertial reference system), a global navigation satellite system (or satellite navigation system), and a flight management computing system, all of which are known to those skilled in the art. For the purposes of the embodiments herein, a radio altimeter system may be included in the navigation system 110; a radio altimeter system is known to those skilled in the art for determining the altitude above the surface over which the aircraft is currently operating. As embodied herein, a navigation system 110 could provide navigation data including, but not limited to, geographic position 112, altitude 114, attitude 116, speed 118, vertical speed 120, heading 122, track 124, and radio altitude 126. As embodied herein, track 124 could comprise actual track over the surface of the Earth or track alignment correction information such as, but not limited to, a wind correction angle and/or track angle as discussed in detail below. As embodied herein, aircraft position comprises geographic position (e.g., latitude ("lat.") and longitude ("long.") coordinates) and altitude, and direction may be derived from either geographic position, aircraft position, or both. Also, aircraft orientation may include pitch, roll, and/or yaw information related to the attitude of the aircraft. As embodied herein, navigation system data may be provided to a processor 150 for subsequent processing as discussed herein.);
a memory comprising an auto adjustable landing light program; and
a processor operationally coupled to the source of real-time navigation data, the source of intended approach information, the source of target geometry, the source of environmental information, and the memory, the processor, when programmed with the auto adjustable landing light program, performs the operations of:
determining a respective course correction, as a function of the cross-wind data, upon determining each occurrence of 
(i) a deviation between the current heading and the centerline exceeds a heading threshold,
(ii) a deviation between the current pitch and the intended pitch exceeds a pitch threshold, and 
(iii) a deviation between the current yaw and the intended yaw exceeds a yaw threshold; and
generating control motor commands for the control motor to adjust the landing light projection in accordance with the respective course correction, for each respective course correction.
( col.5 lines 42-57 (22) It should be noted that data contained in any database discussed herein including a flight navigation database 132 and taxi navigation database 134 may be stored in a digital memory storage device or computer-readable media including, but not limited to, RAM, ROM, CD, DVD, hard disk drive, diskette, solid-state memory, PCMCIA or PC Card, secure digital cards, and compact flash cards. Data contained in such databases could be loaded while an aircraft is on the ground or in flight. Data contained in such databases could be provided manually or automatically through an aircraft system capable of receiving and/or providing such manual or automated data. Data contained in such databases could be temporary in nature; for example, a temporary runway closure could be stored in a flight navigation database 132. Any database used in the embodiments disclosed herein may be a stand-alone database or a combination of databases.   & (col.6 lines 11-48 (25) A forward-looking radar system 140 is well-known to those skilled in the art. A common example of a forward-looking radar aircraft during the transmission/reception of the signal. The elevation or elevation angle 146 of the object may be determined as the angle to which the antenna was steered in the vertical direction relative to the longitudinal axis of the aircraft during the transmission/reception of the signal. As embodied herein, a forward-looking radar system 140 could acquire surface traffic data including, but not limited to, range 142, azimuth 144, and elevation angle 146, and based upon the acquired signals, could determine the location of surface traffic. As embodied herein, a forward-looking radar system 140 may calculate aircraft track angle directly from information contained within radar return signals. It should be noted that, although the discussion herein will be drawn to airport surface traffic, the disclosure herein are not limited to aircraft surface traffic but could include airborne traffic acquired by a forward-looking aircraft radar system, where location information and/or pilot advisories could be generated and/or presented to a pilot as discussed in detail below. For example, traffic approaching own-ship head-on could be acquired by such radar system. Then, this surface traffic data could be provided to a processor 150 for subsequent processing as discussed below. Col.6 lines 49-57 (26) In an embodiment of FIG. 1, a processor 150 may be any electronic data processing unit which executes software or source code stored, permanently or temporarily, in a digital memory storage device or computer-readable media (not depicted herein) including, but not limited to, RAM, ROM, CD, DVD, hard disk drive, diskette, solid-state memory, PCMCIA or PC Card, secure digital cards, and flash cards. A processor 150 may be driven by the execution of software or source code containing algorithms developed for the specific functions embodied herein. Common examples of electronic data processing units are microprocessors, Digital Signal Processors (DSPs), Programmable Logic Devices (PLDs), Programmable Gate Arrays (PGAs), and signal generators; however, for the embodiments herein, the term processor is not limited to such processing units and its meaning is not intended to be construed narrowly. For instance, a processor could also consist of more than one electronic data processing units. As embodied herein, a processor 150 could be a processor(s) used by or in conjunction with any other system of the aircraft including, but not limited to, a processor(s) associated with a navigation system, a traffic data source 140, a traffic alert and collision avoidance system ("TCAS"), a vision system such as, but not limited to, a synthetic vision system ("SVS"), an enhanced vision system ("EVS"), a combined SVS-EVS, or any combination thereof; for example, although depicted separately in FIG. 1, processor 150 could be included or made part of providing system 160 or any of the other separately enumerated systems. & Col.13 lines 7-22 (51) It should be noted that, for the sole purpose of illustration and not limitation, the longitudinal axis of the own-ships discussed herein will assume to coincide or align with a track. Those skilled in the art understand that this may not occur in flight. For example, the presence of a cross-wind could create a situation where the longitudinal axis and/or aircraft heading 122 do not coincide or align with the track 124 of own-ship. In such event, track alignment correction information such as, but not limited to, a wind correction angle may be determined and could be applied to an own-ship-based runway awareness zone and/or may be corrected. In one embodiment, the forward-looking radar system may calculate aircraft track angle directly from information contained within radar return signals. Alternatively, in another embodiment, aircraft track angle may be computed by a navigation system. & Col.7 lines 56-67(30) A tactical display unit 164 could display the same information found on a primary flight display ("PFD"), such as "basic T" information (i.e., airspeed, attitude, altitude, and heading). Although it may provide the same information as that of a PFD, a tactical display unit 164 may also display a plurality of indications or information including, but not limited to, selected magnetic heading, actual altitudes, altitude barometric correction setting, vertical speed displays, flight path angle and drift angles, flight director commands, limiting and operational speeds, mach number, radio altitude and decision height, final approach trajectory deviations, and marker indications. A tactical display unit 164 is designed to provide flexible configurations which may be tailored to the desired configuration specified by a buyer or user of the aircraft.
McCusker teaches that these features are useful In order for generating and/or presenting airport surface traffic information presenting using a forward-looking aircraft radar system which may be used as a sole source for generating traffic data independently of other traffic data  (see col.1 lines 48-67 (9)-(10)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by McCusker with the system disclosed by ELL in order for generating and/or presenting runway traffic information using a forward-looking aircraft radar system, where the processor could be configured to establish a runway awareness zone, receive traffic data, and generate an advisory data set based upon track alignment correction information and traffic located within the runway awareness zone.

Regarding claims 2& 9, ELL discloses the circuit of claim 1&8. ELL is not explicit in disclosing “course correction”. However McCusker, US 7965223 B1, teaches Forward-looking Radar System, Module, and Method for Generating and/or Presenting Airport Surface Traffic Information and discloses, wherein the processor performs the step of determining the respective course correction only when the aircraft is below a threshold altitude (col.13 lines 7-22  (51) It should be noted that, for the sole purpose of illustration and not limitation, the longitudinal axis of the own-ships discussed herein will assume to coincide or align with a track. Those skilled in the art understand that this may not occur in flight. For example, the presence of a cross-wind could create a situation where the longitudinal axis and/or aircraft heading 122 do not coincide or align with the track 124 of own-ship. In such event, track alignment correction information such as, but not limited to, a 
McCusker teaches that these features are useful In order for generating and/or presenting airport surface traffic information presenting using a forward-looking aircraft radar system which may be used as a sole source for generating traffic data independently of other traffic data  (see col.1 lines 48-67 (9)-(10)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by McCusker with the system disclosed by ELL in order for generating and/or presenting runway traffic information using a forward-looking aircraft radar system, where the processor could be configured to establish a runway awareness zone, receive traffic data, and generate an advisory data set based upon track alignment correction information and traffic located within the runway awareness zone.

Regarding claims 3& 11, ELL discloses the circuit of claim 2&9, wherein the intended target is a runway and the source of target geometry is a runway database ((14) In various embodiments, aircraft 10 includes a landing light system 30 having a light steering feature. Landing light system 30 includes one or more landing lights that illuminate an illumination area 32. Landing light system 30 may be configured to aim or steer the landing lights to direct or orient illumination area 32 in the travel direction D.sub.t of aircraft 10. Directing illumination area 32 in the travel direction D.sub.t of aircraft 10 improves visibility of runway 12 and/or the travel path. Illumination area 32 with landing light system 30 can be more narrowly focused, compared to wider dispersion angle illumination, thereby reducing the total illumination power used to illuminate runway 12. Directing illumination area 32 in the travel direction D.sub.t and narrowing the illumination area 32 each reduces illumination in areas outside the travel 32 reduces pilot distractions caused by illuminating items not in the landing zone.).

Regarding claims 4&10, ELL discloses the circuit of claim 2&8. ELL is not explicit in disclosing “current phase of flight”. However McCusker, US 7965223 B1, teaches Forward-looking Radar System, Module, and Method for Generating and/or Presenting Airport Surface Traffic Information and discloses, wherein the real-time navigation data further includes a current phase of flight, and wherein the processor performs the step of determining the respective course correction only when the aircraft is in a final approach phase ((30) A tactical display unit 164 could display the same information found on a primary flight display ("PFD"), such as "basic T" information (i.e., airspeed, attitude, altitude, and heading). Although it may provide the same information as that of a PFD, a tactical display unit 164 may also display a plurality of indications or information including, but not limited to, selected magnetic heading, actual magnetic track, selected airspeeds, selected altitudes, altitude barometric correction setting, vertical speed displays, flight path angle and drift angles, flight director commands, limiting and operational speeds, mach number, radio altitude and decision height, final approach trajectory deviations, and marker indications. A tactical display unit 164 is designed to provide flexible configurations which may be tailored to the desired configuration specified by a buyer or user of the aircraft.).
McCusker teaches that these features are useful In order for generating and/or presenting airport surface traffic information presenting using a forward-looking aircraft radar system which may be used as a sole source for generating traffic data independently of other traffic data  (see col.1 lines 48-67 (9)-(10)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by McCusker with the system disclosed by ELL in order for generating and/or presenting runway traffic information using a forward-looking aircraft radar system, where the processor could be configured to establish a runway awareness zone, receive traffic data, data set based upon track alignment correction information and traffic located within the runway awareness zone.

Regarding claim 5&12, ELL discloses the circuit of claim 2&11.
ELL  is not explicit in disclosing “course correction/display commands”. However McCusker, US 7965223 B1, teaches Forward-looking Radar System, Module, and Method for Generating and/or Presenting Airport Surface Traffic Information and discloses, wherein the processor is further configured to, for each course correction, convert the course correction into display commands for the display system to render one or more images (col.7 lines 55-67 (30) A tactical display unit 164 could display the same information found on a primary flight display ("PFD"), such as "basic T" information (i.e., airspeed, attitude, altitude, and heading). Although it may provide the same information as that of a PFD, a tactical display unit 164 may also display a plurality of indications or information including, but not limited to, selected magnetic heading, actual magnetic track, selected airspeeds, selected altitudes, altitude barometric correction setting, vertical speed displays, flight path angle and drift angles, flight director commands, limiting and operational speeds, mach number, radio altitude and decision height, final approach trajectory deviations, and marker indications. A tactical display unit 164 is designed to provide flexible configurations which may be tailored to the desired configuration specified by a buyer or user of the aircraft. & col.13 lines 7-22 (51) It should be noted that, for the sole purpose of illustration and not limitation, the longitudinal axis of the own-ships discussed herein will assume to coincide or align with a track. Those skilled in the art understand that this may not occur in flight. For example, the presence of a cross-wind could create a situation where the longitudinal axis and/or aircraft heading 122 do not coincide or align with the track 124 of own-ship. In such event, track alignment correction information such as, but not limited to, a wind correction angle may be determined and could be applied to an own-ship-based runway awareness zone and/or may be corrected. In one embodiment, the forward-looking radar system may calculate aircraft track angle directly from information contained within radar return ).
McCusker teaches that these features are useful In order for generating and/or presenting airport surface traffic information presenting using a forward-looking aircraft radar system which may be used as a sole source for generating traffic data independently of other traffic data  (see col.1 lines 48-67 (9)-(10)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by McCusker with the system disclosed by ELL in order for generating and/or presenting runway traffic information using a forward-looking aircraft radar system, where the processor could be configured to establish a runway awareness zone, receive traffic data, and generate an advisory data set based upon track alignment correction information and traffic located within the runway awareness zone.

Regarding claims 6&13, ELL discloses the circuit of claim 2&12, wherein the processor is further configured to continuously repeat the steps of determining a respective course correction and generating control motor commands for the control motor until the aircraft has completed a landing operation (col.5 lines 35-60 (19) Controller 42 may comprise one or more landing light steering controllers 52 for directing operation of one or more landing light 44. Controller 42 with a landing light steering controller 52 may operate as a system controller for a landing light system having plurality of landing lights 44. Landing light steering controller 52 may be configured to receive an output command 54 generated by image processor 50 and to execute output command 54. The control functions of landing light steering controller 52 may be embodied as executable logic that is executed by a processor of landing light steering controller 52. Landing light steering controller 52 aims, deflects, or steers landing light 44 to direct illumination area 32 according to a direction of travel of the aircraft. In various embodiments, landing light 44 may be aimed by a mechanical system or a non-mechanical system. Landing light steering controller 52 may comprise a non-mechanical system, such as 

Regarding claim 8 & 18, ELL discloses the circuit of claim 7& 17.
ELL is not explicit in disclosing “lateral axis/vertical axis course correction”. However McCusker, US 7965223 B1, teaches Forward-looking Radar System, Module, and Method for Generating and/or Presenting Airport Surface Traffic Information and discloses, 
wherein the course correction is a lateral axis course correction, and the processor is further configured to determine a vertical axis course correction as a function of the cross-wind data, upon determining each occurrence of a deviation between the current heading and a required vertical heading exceeding a vertical heading threshold ((30) A tactical display unit 164 could display the same information found on a primary flight display ("PFD"), such as "basic T" information (i.e., airspeed, attitude, altitude, and heading). Although it may provide the same information as that of a PFD, a tactical display unit 164 may also display a plurality of indications or information including, but not limited to, selected magnetic heading, actual magnetic track, selected airspeeds, selected altitudes, altitude barometric correction setting, vertical speed displays, flight path angle and drift angles, flight director commands, limiting and operational speeds, mach number, radio altitude and decision height, final approach trajectory deviations, and marker indications. A tactical display unit 164 is designed to provide flexible configurations which may be tailored to the desired configuration specified by a buyer or user of the aircraft. & (51) It should be noted that, for the sole purpose of illustration and not limitation, the longitudinal axis of the own-ships discussed herein will assume to coincide or align with a track. Those skilled in the art understand that this may not occur in flight. For example, the cross-wind could create a situation where the longitudinal axis and/or aircraft heading 122 do not coincide or align with the track 124 of own-ship. In such event, track alignment correction information such as, but not limited to, a wind correction angle may be determined and could be applied to an own-ship-based runway awareness zone and/or may be corrected. In one embodiment, the forward-looking radar system may calculate aircraft track angle directly from information contained within radar return signals. Alternatively, in another embodiment, aircraft track angle may be computed by a navigation system.).
McCusker teaches that these features are useful In order for generating and/or presenting airport surface traffic information presenting using a forward-looking aircraft radar system which may be used as a sole source for generating traffic data independently of other traffic data  (see col.1 lines 48-67 (9)-(10)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by McCusker with the system disclosed by ELL in order for generating and/or presenting runway traffic information using a forward-looking aircraft radar system, where the processor could be configured to establish a runway awareness zone, receive traffic data, and generate an advisory data set based upon track alignment correction information and traffic located within the runway awareness zone.

Regarding claim 14, ELL discloses the circuit of claim 13, wherein the landing lights assembly comprises a landing light and a sensor configured to detect orientation and configuration status of the landing light, referred to as LL status data ((16) In various embodiments and with reference to FIG. 2, camera 40 may include an optical sensor capable of detecting image data, such as video data. Camera 40 may include a short-wave infrared camera, near infrared camera, grey-scale visible camera, red-green-blue (RGB) visible camera, a camera operating in a combination of bands of the light spectrum, or other suitable camera or sensor. Camera 40 may be mounted to an interior or exterior of aircraft 10. Camera 40 may include a field of view 46, which may be oriented in the pointing landing light system 30. Camera 40 may include a short-wave infrared (SWIR) camera to capture images in a low light environment with sufficient contrast to detect and track landmark features. In various embodiments, camera 40, in combination with controller 42, may be capable of detecting a travel direction D.sub.t of aircraft 10.

Regarding claim 15, ELL discloses the circuit of claim 14, wherein the processor is further configured to use the LL status data to, for each course correction, confirm that the course correction has been implemented (col.5 lines 35-60 (19) Controller 42 may comprise one or more landing light steering controllers 52 for directing operation of one or more landing light 44. Controller 42 with a landing light steering controller 52 may operate as a system controller for a landing light system having plurality of landing lights 44. Landing light steering controller 52 may be configured to receive an output command 54 generated by image processor 50 and to execute output command 54. The control functions of landing light steering controller 52 may be embodied as executable logic that is executed by a processor of landing light steering controller 52. Landing light steering controller 52 aims, deflects, or steers landing light 44 to direct illumination area 32 according to a direction of travel of the aircraft. In various embodiments, landing light 44 may be aimed by a mechanical system or a non-mechanical system. Landing light steering controller 52 may comprise a non-mechanical system, such as an electro-optical system, acousto-optic system, thermal optical system, or other non-mechanical system. Landing light steering controller 52 may further comprise a mechanical system and may include a physical driver or actuator, such as an electromechanical actuator, piezoelectric actuator, electromagnetic actuator, or other actuator for steering a landing light 44. In various embodiments, landing light 44 may be coupled to a gimbal or other steerable mounting assembly to allow landing light 44 to be steered with respect to multiple axes of rotation.).

Regarding claim 20, ELL discloses the method of claim 19, further comprising: at the landing lights assembly, generating landing lights status data; and at the processor, receiving the landing lights status data; and confirming that each adjustment has been implemented ((19) Controller 42 may comprise one or more landing light steering controllers 52 for directing operation of one or more landing light 44. Controller 42 with a landing light steering controller 52 may operate as a system controller for a landing light system having plurality of landing lights 44. Landing light steering controller 52 may be configured to receive an output command 54 generated by image processor 50 and to execute output command 54. The control functions of landing light steering controller 52 may be embodied as executable logic that is executed by a processor of landing light steering controller 52. Landing light steering controller 52 aims, deflects, or steers landing light 44 to direct illumination area 32 according to a direction of travel of the aircraft. In various embodiments, landing light 44 may be aimed by a mechanical system or a non-mechanical system. Landing light steering controller 52 may comprise a non-mechanical system, such as an electro-optical system, acousto-optic system, thermal optical system, or other non-mechanical system. Landing light steering controller 52 may further comprise a mechanical system and may include a physical driver or actuator, such as an electromechanical actuator, piezoelectric actuator, electromagnetic actuator, or other actuator for steering a landing light 44. In various embodiments, landing light 44 may be coupled to a gimbal or other steerable mounting assembly to allow landing light 44 to be steered with respect to multiple axes of rotation. & (20) Referring momentarily to FIGS. 1 and 2, landing light 44 may be coupled to aircraft 10 and may be mounted externally on aircraft 10, for example, landing light 44 may be coupled to nose 18, wings 16, fuselage 12 or another part of aircraft 10. Landing light 44 may include one or more movable or adjustable lights. In various embodiments, landing light 44 may be coupled to a gimbal and an actuator for steering landing light 44. Landing light 44 may include one or more light-emitting diodes (LEDs), phosphorescent lights, incandescent lights, florescent lights, light strips, or any other light source. For example, landing light 44 may include a plurality or an array of lights. Landing light steering controller 52 may include a switch for selectively illuminating a subset of an array of lights to effectively steer the illumination area of landing light 44. In various embodiments, illuminating a subset of a light array directs or changes the illumination area of landing light 44, thereby effectively steering landing light 44.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ELL, Patent No.: US 9643736 B1 in view of McCusker, Patent No.: US 7965223 B1, further in view of Sridhar et al., Pub. No.: US 20150002316 A1.

Regarding claim 16, ELL discloses the circuit of claim 9. 
ELL is not explicit in disclosing “user input device”. However Sridhar et al., US 20150002316 A1, teaches AIRCRAFT SYSTEMS AND METHODS FOR DISPLAYING RUNWAY LIGHTING INFORMATION and discloses, wherein the intended target is a moving object and the source of target geometry is a user input device ([0015] In one exemplary embodiment, processing unit 102 is configured to receive inputs from a user via a user interface. & [0024] “To initiate operation of the system 100, a user (e.g., pilot or other aircraft controller) inputs information associated with a target airport, such as an identification of the target runway. The user may input the user information into system 100 prior to take off, during flight, prior to landing, or at any other suitable time. In other embodiments, the target runway may be received or retrieved from the flight plan generated with or stored in the flight management system 106. The processing unit 102 is configured (i.e., processing unit 102 is loaded with, and operates, appropriate software, algorithms and/or sub-routines) to receive information associated with target runway from database 104, including runway lighting data related to the target runway. As an example, the processing unit 102 may retrieve charts from database 104 containing, for example, airport lighting information and landing minimum information based on airport lighting status.”).
Sridhar teaches that these features are useful In order to determine runway lighting information and lighting status for runway lighting associated with a selected runway and to display commands based on the runway lighting information and the lighting status (see para. [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Sridhar with the system disclosed by ELL in order to determine runway lighting information and lighting status for runway lighting associated with a selected runway and to generate display commands based on the runway lighting information and the lighting status; and a display device coupled the processing unit and configured to receive the display commands and to display symbology representing the runway lighting information (see para. [0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hessling-Von Heimendahl; Andre et al.	US 20160345401 A1	AIRCRAFT LANDING LIGHT UNIT, EXTERIOR AIRCRAFT LIGHTING SYSTEM AND METHOD OF OPERATING AN AIRCRAFT LANDING LIGHT UNIT
HESSLING von HEIMENDAHL; Andre	US 20160076722 A1	Dynamic Aircraft Headlight and Method of Operating a Dynamic Aircraft Headlight
Saxena; Sunit Kumar et al.	US 20130336010 A1	SYSTEMS AND METHODS FOR OPERATING AN AC/DC CONVERTER WHILE MAINTAINING HARMONIC DISTORTION LIMITS
Barnhart, Brian J.  et al.	US 20030107899 A1	Electronically controlled aircraft retractable landing light with manual retraction capability
Wetherbee; Lisa D. et al.	US 6243649 B1	GPS true course guidance correction system for correcting antenna offset error
Metz; Donald J. et al.	US 5355131 A	Aircraft landing light
McDonald; Clement J.	US 3792309 A	STROBE LIGHT INTENSITY CONTROL
Horner; Robert H.	US 3742221 A	INTENSITY CONTROL CIRCUIT FOR VISUAL APPROACH SLOPE INDICATOR INSTALLATION
appear to anticipate the current invention. See Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                                                                                                                                                                                                                    

/BEHRANG BADII/Primary Examiner, Art Unit 3665